In a habeas corpus proceeding, motion by appellant to prosecute appeal as a poor person and for assignment of counsel on appeal from a judgment of the Supreme Court, Dutchess County, entered June 22, 1966, disposed of as follows: (1) The appeal will be heard on the original papers (including the typewritten stenographic minutes) and on appellant’s and respondent’s typewritten briefs. The parties are directed to file eight copies of their respective briefs and to serve one copy on each other. (2) Appellant’s time to perfect the appeal is enlarged to the February 1967 Term; appeal ordered on the calendar for said term. (3) Max Klein, Esq., of 20 South Broadway, Yonkers, New York, is assigned as counsel to prosecute the appeal (pursuant to Judiciary Law, § 35, as amd. by L. 1966, ch. 761, § 6). (4) Leave to appeal as a poor person is denied, without prejudice to renewal of the motion as to such leave, upon papers showing proper compliance, with the statute (CPLR 1101, as amd. by L. 1966, ch. 455, § 2). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.